Citation Nr: 0917910	
Decision Date: 05/13/09    Archive Date: 05/21/09

DOCKET NO.  06-17 949A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
heart condition (tricuspid valve prolapse, possible mitral 
valve prolapse).  

2.  Service connection for a heart condition (tricuspid valve 
prolapse, possible mitral valve prolapse.  

3.  Service connection for allergic rhinitis with sinusitis, 
claimed as a sinus condition.

4.  Service connection for a right knee condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1981 to 
January 1985.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2005 rating decision of the Winston-
Salem, North Carolina Regional Office (RO) of the Department 
of Veterans Affairs (VA).

The Board notes that the Veteran has a diagnosis of 
hypertension and testified to it during his September 2007 RO 
hearing.  As this issue has not been developed and is not in 
appellate status it is REFERRED to the RO for appropriate 
action, if any.

The issue of service connection for allergic rhinitis with 
sinusitis is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A July 1985 rating decision denied a claim for service 
connection for a heart condition. 

2.  Evidence received since the July 1985 final decision is 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim and 
raises a reasonable possibility of substantiating the claim 
of entitlement to service connection for a heart condition.

3.  The Veteran does not currently have a heart condition.  

4.  On September 24, 2007, prior to the promulgation of a 
decision in the appeal, the appellant submitted a written 
statement requesting a withdrawal of his appeal for service 
connection for a right knee condition.  


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the 
claim of service connection for a heart condition.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156, 
20.1105 (2008).

2.  A heart condition was not incurred in or aggravated by 
active military service, and may not be presumed to have been 
so incurred.  38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.306, 
3.307, 3.309.

3.  The criteria for withdrawal of a Substantive Appeal for 
service connection for a right knee condition by the 
appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2008).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2008).  The appellant 
has withdrawn his appeal for service connection for a right 
knee condition and, hence, there remain no allegations of 
errors of fact or law for appellate consideration on the 
issue.  Accordingly, the Board does not have jurisdiction to 
review the issue and it is dismissed.

New and Material Evidence

Regulations provide that an appeal consists of a timely filed 
notice of disagreement in writing and, after a statement of 
the case has been furnished, a timely filed substantive 
appeal.  38 C.F.R. §§ 20.200, 20.302 (2008).  Absent appeal, 
a decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all VA field offices as to conclusions based on evidence on 
file at the time VA issues written notification.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.1103 (2008).  

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  

Notwithstanding any other section of 38 C.F.R. § 3.156, at 
any time after VA issues a decision on a claim, if VA 
receives or associates with the claims file relevant official 
service department records that existed and had not been 
associated with the claims file when VA first decided the 
claim, VA will reconsider the claim.  38 C.F.R. § 3.156(c). 

The Veteran's claim for service connection for a heart 
condition was denied by the Winston-Salem, North Carolina RO 
in a July 1985 rating decision.  The Veteran did not appeal 
the decision and it became final.  38 U.S.C.A. § 7105.  In 
March 2005, the Veteran submitted a request to reopen his 
claim for service connection for a heart condition.

The evidence of record prior to the July 1985 final rating 
decision did not include any lay evidence of the claimed 
disability or any medical nexus opinion.  The newly submitted 
evidence includes May 2007 statements from the Veteran's 
mother and sister attesting to the fact that the Veteran did 
not have a heart condition prior to service and an April 2008 
VA examination report with a nexus opinion.  For the purpose 
of establishing whether new and material evidence has been 
received, the credibility of the evidence, but not its 
weight, is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

Since this newly received evidence regarding the Veteran's 
disability contains the above evidence which was not in the 
evidence prior to July 1985, this evidence is neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened.  It also raises a reasonable possibility of 
substantiating the claim of entitlement to service connection 
for a heart condition, as it goes to whether the Veteran had 
a pre-existing condition upon entry to service.  Therefore, 
this evidence is both new and material, and the Veteran's 
claim for entitlement to service connection for a heart 
condition is reopened.  

Service Connection

Legal Criteria

Applicable law provides that service connection will be 
granted if it is shown that the Veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).

Certain chronic disabilities are presumed to have been 
incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. §§ 
1110, 1112, (West 2002); 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Every Veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111.  Only such 
conditions as are recorded in examination reports are to be 
considered as noted.  38 C.F.R. § 3.304.  The presumption of 
soundness at entry into service attaches only where there has 
been an induction examination in which the claimed disability 
was not detected.  

If a disability is found to have preexisted service, then 
service connection may be predicated only upon a finding of 
aggravation during service.  Jensen v. Brown, 19 F.3d 1413, 
1417 (Fed. Cir. 1994); Paulson v. Brown, 7 Vet. App. 466, 468 
(1995). In such a case, '[a] preexisting injury or disease 
will be considered to have been aggravated by active . . . 
service, where there is an increase in disability during such 
service . . . .'  38 C.F.R. § 3.306(a).  

Heart condition

The Veteran contends that service connection is warranted for 
a heart condition because it began during the Veteran's 
military service.  

Service treatment records show the Veteran's entrance medical 
examination noted a history of a syncopal episode as a child.  
A heart murmur was noted in February 1981.  A March 1983 note 
indicated there was no evidence of cardiac pathology.  August 
1984 treatment records show the Veteran was suffering from 
dizziness and blackouts.  In September 1984 the Veteran 
underwent evaluation with a history of light headed episodes, 
as documented in the records.  The diagnosis was mitral valve 
prolapse with history of possible vasvovagal syncope and the 
examiner felt that he was fit for full duty from a 
cardiographic perspective.  

A May 1985 VA examiner noted that the Veteran was inducted 
into service in January 1981 and that there was a report of a 
systolic heart murmur in February 1981.  In addition, there 
was a report of an echocardiogram showing mitral valve 
prolapse.  The examiner noted that the Veteran had a syncopal 
episode in service with extensive evaluation apparently with 
negative findings.  There has been no recurrence of this.  
The Veteran denied any current cardiac complains and denied 
dyspnea, orthopnea, PND, pedal edema, chest pain or cardiac 
irregularity.  His heart showed no enlargement rubs or 
thrills.  Rhythm was regular.  The examiner stated there was 
a grade 1-2 systolic murmur at the right sternal border 
without radiation and there was no peripheral edema.  
Peripheral pulses were normal.  The diagnosis given was 
tricuspid valve prolapse and possible mild mitral valve 
prolapse.  

A private treatment record from 1992 notes a history of a 
heart murmur.  A private treatment record from Forsyth 
Memorial Hospital from January 1998 notes a past medical 
history of mitral valve prolapse.  An August 2000 treatment 
record from Central Carolina Eye Associates notes that the 
Veteran has a heart murmur in the review of additional body 
systems and past medical history.

VA treatment records from March 2005 to January 2006 reveal 
that the Veteran was noted as having a history of mitral 
valve prolapse.  However, a June 2005 VA treatment record 
contains a notation that indicates a May 2005 echocardiogram 
shows left ventricular hypertrophy but no distinct mitral 
valve prolapse.  

Letters received by VA in May 2007 from the Veteran's sister 
and mother both attest to the fact that the Veteran did not 
have any heart problems or mention of mitral valve prolapse 
prior to service.  They indicated he first received this 
diagnosis while he was in service.  

During the Veteran's September 2007 Decision Review Officer 
hearing at the RO, he testified that he had blackouts during 
his military service and was found to have a heart murmur.  
He also indicated that he has to get pre-medicated before any 
dental procedures.  The Veteran's sister testified that he 
was admitted to the hospital in service for a heart condition 
and was told that there were syncopal episodes.  It was in 
service that he was informed that he should be pre-medicated 
for any dental work.  

An April 2008 VA examiner, who examined the Veteran's claims 
file and medical history, noted that the Veteran reported 
that he blacked out while in the military.  The Veteran 
indicated that he was given a diagnosis of mitral valve 
prolapse and also stated that he blacked out as a child, 
although he attributed that to being kicked at the time.  The 
Veteran reported that he had not been hospitalized for any 
cardiac condition and had not had any blackout spells since 
the early 1990s.  He was not currently receiving any 
treatment for the condition.  The examiner physically 
examined the Veteran and reviewed echocardiogram results.  
The examiner diagnosed the Veteran with a normal cardiac 
examination (no murmur and no findings of mitral prolapse).  
The Veteran was also diagnosed with left ventricular 
hypertrophy (LVH) - mild, secondary to hypertension.  The 
Board notes that LVH is not a disease. 

The examiner opined that mitral valve prolapse was not cause 
by or a result of (nor aggravated by) the Veteran's military 
service.  His rationale was that no murmur was present on the 
current examination.  In addition, the most recent 
echocardiogram did not identify any mitral valve prolapse.  
The examiner stated that the only mitral valve finding 
(mitral valve:MR:trace) was a normal finding, is not a 
disease condition and does not indicate that mitral valve 
prolapse is present.  He went on to point out the initial 
murmur reported in service was over the anterior chest, not 
in an area associated with mitral murmurs.  In addition, the 
examiner stated that echocardiography technology has improved 
dramatically since the 1980s and the current findings would 
supersede any findings reported from the 1980s.  He further 
opined that the echocardiographic diagnosis of mitral valve 
prolapse from the 1980s should be considered in error, given 
the present findings.  

While the Veteran has stated his belief that he developed a 
heart condition disability during military service, as a 
layperson he is not qualified to furnish medical opinions or 
diagnoses.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 
(1992).  

A June 2005 VA physician noted that the Veteran's 
echocardiogram did not display any distinct mitral valve 
prolapse.  The April 2008 VA examiner has provided a 
convincing rationale for the error of the Veteran's previous 
diagnoses and determined the Veteran has normal cardiac 
findings.  The Board also notes that according to the 
evidence of record, the Veteran's claimed heart condition 
diagnosis was last substantiated during a 1985 VA 
examination.  

Therefore, the Board finds that the record does not contain 
evidence indicating that the Veteran has a current heart 
condition disability, as made clear in the April 2008 VA 
examiner's report.  In the absence of proof of a present 
disability there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. 
Derwinski, 2 Vet. App. 141, 143- 44 (1992).  In Brammer, the 
United States Court of Appeals for Veterans Claims (Court) 
stated that "Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability."  Brammer, 3 Vet. 
App. at 225.  The Court further stated that where the proof 
is insufficient to establish a present disability there could 
be no valid claim for service connection.  Id.  In the 
absence of a current disability, as defined by governing law, 
a claim for service connection must be denied.  The Veteran 
has not provided any medical evidence showing a current heart 
condition for VA disability compensation purposes.  Under 
these facts, a "disability" for VA compensation benefit 
purposes is not shown to be present in this case.  

Accordingly, the Board concludes that the preponderance of 
the evidence is against this claim.  As the preponderance of 
the evidence is against the claim, the benefit of the doubt 
doctrine is not applicable, and the claim for service 
connection for a heart condition must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).



Duties to Notify and to Assist the Claimant 

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Formerly, 
the elements of proper notice included informing the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  Section 3.159 was amended, 
effective May 30, 2008 as to applications for benefits 
pending before VA or filed thereafter, to eliminate the 
requirement that VA will request the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  73 Fed. Reg. 23353 (April 30, 2008).

Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The 
notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim, defined to include:  (1) Veteran status; 
(2) existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The VA must notify a claimant of the evidence that is needed 
to reopen the claim as well as the evidence that is needed to 
establish entitlement to the underlying claim. More 
specifically, the RO must provide notice as to what evidence 
is necessary to substantiate the element(s) of service 
connection that was found insufficient in its previous 
denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

Since the previously final claim of entitlement to service 
connection for a heart condition has been reopened, the Board 
need not make a determination as to whether the notice 
requirements of Kent have been met.  

In this case, the Veteran was notified of the respective 
duties of the claimant and of VA, as well as of the evidence 
needed to substantiate his claim for service connection for a 
heart condition, by a letter in April 2005, before the 
adverse rating decision that is the subject of this appeal.  
In an April 2007 letter, the Veteran was given the specific 
notice required by Dingess, supra.  The Board concludes that 
VA has met its duty to notify the Veteran concerning his 
claims.

The Board also concludes that VA has met its duty to assist 
the Veteran in developing the evidence to support his claims.  
The record contains his service treatment records and VA 
medical records.  The Veteran was given VA examinations, with 
medical opinions, in connection with the claim.  VA obtained 
private medical records that the Veteran authorized to be 
obtained.  The Veteran submitted private medical records and 
lay statements from family members.  The Veteran testified 
before a Decision Review Officer at the RO.  The Veteran has 
been accorded ample opportunity to present evidence and 
argument in support of the appeal.  Neither the Veteran nor 
his representative has indicated that there are any available 
additional pertinent records to support his claims.  

In sum, the Board is satisfied that the originating agency 
properly processed the Veteran's claims after providing the 
required notice and that any procedural errors in the 
development and consideration of the claims by the 
originating agency were insignificant and non-prejudicial to 
the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  




ORDER

The claim for service connection for a heart condition is 
reopened, and service connection for a heart condition is 
denied.

The issue of service connection for a right knee condition is 
dismissed.


REMAND

VA is obligated to obtain a VA medical examination or opinion 
for claims in cases, such as this one, where there is (1) 
evidence of a current disability, (2) evidence of an in-
service event, injury, or disease, and (3) an indication that 
there may be a connection between the two.  See 38 U.S.C.A. § 
5103A (d) (West 2002); 38 C.F.R. § 3.326 (2008); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  To this end, the Veteran 
was given VA examinations in conjunction with this claim in 
April 2008.  

The Court of Veterans Claims has held that a medical 
examination report must contain not only clear conclusions 
with supporting data, but also a reasoned medical explanation 
connecting the two. See Nieves- Rodriguez v. Peake, No. 06-
312 (U.S. Vet. App. Dec. 1, 2008); Stefl v. Nicholson, 21 
Vet.App. 120, 124 (2007) ("[A]medical opinion ... must 
support its conclusion with an analysis that the Board can 
consider and weigh against contrary opinions.").

VA's duty to assist can include a requirement to conduct a 
thorough and contemporaneous examination of the Veteran that 
takes into account the records of prior examinations and 
treatment.  See Green v. Derwinski, 1 Vet. App. 121 (1991); 
Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that 
once VA undertakes the effort to provide an examination for a 
service-connection claim, even if not statutorily obligated 
to do so, it must provide an adequate one or, at a minimum, 
notify the claimant why one will not or cannot be provided). 

The April 2008 VA examiner, Dr. I.C.T., diagnosed the Veteran 
with chronic sinusitis and opined that sinusitis/rhinitis was 
less likely as not caused by or a result of exposure to 
chemicals used in the maintenance of heavy vehicles as an 
operator.  However, the examiner did not specifically comment 
on whether the Veteran's chronic sinusitis first manifested 
itself or was related to his military service in any way, but 
rather focused on the Veteran's exposure to chemicals in the 
maintenance of heavy vehicles.  In addition, it would also be 
useful if the examiner clarified his opinion by addressing 
the Veteran's sinus symptoms displayed during service.  
Therefore, the Board finds that the April 2008 medical 
opinion from Dr. I.C.T. is currently inadequate.  

Accordingly, the case is REMANDED for the following action:

1.  Refer the claims folder, which should 
include a copy of this remand order, to 
the VA examiner, Dr. I.C.T., who conducted 
the April 2008 examination, if he is 
available (if he is not, then to another 
VA examiner who is qualified to address 
the issue on appeal).  Ask Dr. I.C.T. to 
consider the entire record, and provide an 
addendum to his April 2008 opinion, 
specifically addressing the etiology of 
the Veteran's chronic sinusitis.

The examiner, Dr. I.C.T. should clarify 
his April 2008 opinion and state whether 
the Veteran's chronic sinusitis is in any 
way related to the Veteran's active 
military service.  The examiner should 
also comment on whether the Veteran first 
displayed manifestations of the disease in 
the service, to include treatment records 
from September 1984 which indicated nasal 
congestion and headaches for a month.  A 
complete and thorough rationale for all 
opinions expressed should be provided and 
the report should include a discussion of 
the Veteran's documented medical history 
and assertions.

If the VA examiner who conducted the April 
2008 examination, Dr. I.C.T., is NOT 
available to conduct the review directed 
herein and the matter is referred to 
another VA examiner, then first inquire of 
that examiner whether he/she requires a 
physical examination of the Veteran to 
provide the requested opinion.  If so, 
attempt to schedule the Veteran for such 
examination to facilitate the examiner's 
response to the inquiries above.  The 
examiner should conduct appropriate 
diagnostic testing as he /she deems is 
warranted.  Inform the Veteran that if he 
refuses to appear for an examination, his 
claim will be decided without the benefit 
of potentially favorable evidence. 

2.  Readjudicate the claim based on the 
whole record.  If the benefit sought on 
appeal remains denied, then the Veteran 
and his representative, if any, should be 
provided an updated Supplemental Statement 
of the Case that includes a summary of all 
evidence and applicable laws and 
regulations pertinent to the issues on 
appeal.  Provide an appropriate 
opportunity to respond thereto.  Then, if 
in order, return the appeal to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


